

115 S730 RS: To extend the deadline for commencement of construction of certain hydroelectric projects.
U.S. Senate
2017-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 101115th CONGRESS1st SessionS. 730[Report No. 115–82]IN THE SENATE OF THE UNITED STATESMarch 27, 2017Mr. Kaine introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesMay 24, 2017Reported by Ms. Murkowski, without amendmentA BILLTo extend the deadline for commencement of construction of certain hydroelectric projects.
	
		1.Extension of deadline for certain hydroelectric projects
 (a)In generalNotwithstanding the time period specified in section 13 of the Federal Power Act (16 U.S.C. 806) that would otherwise apply to the Federal Energy Regulatory Commission (referred to in this section as the Commission) projects numbered 12737 and 12740, the Commission may, at the request of the licensee for the applicable project, and after reasonable notice, in accordance with the good faith, due diligence, and public interest requirements of that section and the procedures of the Commission under that section, extend the time period during which the licensee is required to commence the construction of the applicable project for up to 3 consecutive 2-year periods from the date of the expiration of the extension originally issued by the Commission.
 (b)Reinstatement of expired licenseIf the period required for commencement of construction of a project described in subsection (a) has expired prior to the date of enactment of this Act—
 (1)the Commission may reinstate the license for the applicable project effective as of the date of the expiration of the license; and
 (2)the first extension authorized under subsection (a) shall take effect on that expiration.May 24, 2017Reported without amendment